Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 6, “a time define in advance” is grammatically incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US20190054919 A1 to Noto et al. (hereinafter, Noto) in view of US20190344801A1 to Ishii et al. (hereinafter, Ishii).
Regarding claim 2, Noto discloses:
a control method of a vehicle, which is a method to control a vehicle at the time of switching from automatic driving to manual driving {abstract: a driving mode switching device includes a determination section, a notification section, a detection section, and a control section. the determination section is configured to determine whether a state has occurred in which automatic driving needs to be terminated.}, 
and which changes driving force distribution of the vehicle to right and left driving force distribution {paragraph [0074]: rotation force or braking force is applied to one of the right and left wheels such that vehicle body moment is generated in a direction opposite to rotation of the steering wheel 311}. 
Noto does not teach:
gradually or stepwisely switches to the manual driving. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gradual switching feature of Ishii with the described invention of Noto and to modify Noto in view of Ishii so that the gradual switching is performed while returning the right and left driving force distribution to original driving force distribution, because the driving force distribution change is applied to compensate or correct driver’s operation of the vehicle and the change is no longer necessary when switching to manual driving is completed.  
 Regarding claim 3, which depends from claim 2, Noto in view of Ishii teaches:
wherein when a requirement of switching from the automatic driving to the manual driving is issued {Noto, abstract:  in the case of determining, by the determination section, that the state has occurred in which the automatic driving needs to be terminated}.
a steering amount at the time of the automatic driving is stored {Noto, paragraph [0065]: steering wheel rotation angle [steering amount] reaches a predetermined value [storing steering amount is implied]}, 
the driving force distribution of the vehicle is changed to the right and left driving force distribution based on the steering amount at the time of the automatic driving {Noto, paragraph [0074]: rotation force or braking force [driving force] is applied to one of the right and left wheels such that vehicle body moment is generated in a direction opposite to rotation 
and in a period that a time define in advance has elapsed from a moment when the driving force distribution of the vehicle is changed to the right and left driving force distribution, the automatic driving is gradually or stepwisely switched to the manual driving while the right and left driving force distribution is returned to the original driving force distribution {Ishii, paragraph [0044]. In claim 2, the gradual switching occurs while returning the right and left driving force distribution to original driving force distribution, which means the switching occurs in a period that a time defined in advance has elapsed from a moment when the driving force distribution of the vehicle is changed to the right and left driving force distribution}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify steering control of Noto in view of Ishii so that driving force is generated based on the steering amount at the time of the automatic driving in order not to change the steering of the vehicle until switching is complete, which enhances driving safety. 
Regarding claim 1, Noto discloses:
a control system of a vehicle, which is a system for controlling a vehicle at the time of switching from automatic driving to manual driving, comprising: an abnormality determination portion, which determines whether the vehicle is subject to disturbance and in an abnormal state during the automatic driving; a manual driving switching requirement portion, which issues a manual driving switching requirement when the abnormality determination portion determines the abnormal state {Noto, abstract: a driving mode switching device includes a determination section, a notification section, a detection section, and a control section. The determination section is configured to determine whether a state [abnormal state] has occurred in which automatic driving needs to be terminated. The notification section is configured to notify a driver of the instruction for performing a switching operation as a predetermined operation of a vehicle [issue manual driving switching request]}; 
a storage portion, which stores a steering amount at the time of the automatic driving when the requirement of switching to the manual driving is issued from the manual driving switching requirement portion {Noto, paragraph [0065]: steering wheel rotation angle [steering amount] reaches a predetermined value [storage portion is implied]},
a driving force distribution control portion, which controls, when the requirement of switching to the manual driving is issued from the manual driving switching requirement portion, switching a driving force of the vehicle to right and left drive distribution according to the steering amount at the time of the automatic driving stored in the storage portion {Noto, paragraphs [0073], [0074]: the automatic driving is performed by both of the vehicle speed control device 41 and the steering control device 42; rotation force or braking force is applied to one of the right and left wheels such that vehicle body moment is generated in a direction opposite to rotation of the steering wheel 311 [the steering control device 42 of Noho would be modifiable to perform the driving force distribution according to the specified steering amount when the switching requirement is issued]}; 
a right and left distribution/manual driving transition time measurement portion, which measures a manual assist release time set in advance from a stage in which the driving force of the vehicle is switched to the right and left drive distribution by the driving force distribution control portion {Noto, paragraphs [0074], [0047]: the driving mode switching device 50 determines, at S106, whether a certain time has elapsed [the driving mode switching device would be modifiable to measure the manual assist release time]};  
a driving switching control portion, which switches the automatic driving and the manual driving to each other {Noto, abstract: the control section is configured to switch travelling from automatic driving to manual driving}, 
Regarding the limitation: wherein the driving force distribution control portion and the driving switching control portion are configured that a return control which returns the right and left drive distribution to original driving force distribution is gradually or stepwisely carried out 
in a period that the manual assist release time has elapsed from a moment when the driving force of the vehicle is controlled to be switched to the right and left drive distribution by the driving force distribution control portion, and 
the control in which the manual driving steering is reflected in the behavior of the vehicle is gradually or stepwisely carried out, Noto does not teach the gradually carried out return control, and the gradually carried out control for reflecting manual driving steering. 
Ishii remedies this and teaches in paragraph [0044]: a travel mode switching unit 123 may perform switching over a certain period of time such as gradually transferring the driving operation to the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gradual switching feature of Ishii with the in a period that the manual assist release time has elapsed from a moment when the driving force of the vehicle is controlled to be switched to the right and left drive distribution by the driving force distribution control portion, because the driving force distribution change is applied to compensate or correct driver’s operation of the vehicle and the change is no longer necessary after the manual assist release time has elapsed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20180297594-A1, US-20170088174-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661